UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-04471 Value Line Core Bond Fund (Exact name of registrant as specified in charter) 7 Times Square 21st Floor, New York, N.Y. 10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: January 31, 2013 Date of reporting period: January 31, 2013 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 1/31/13 is included with this Form. INVESTMENT ADVISER EULAV Asset Management A N N U A L R E P O R T 7 Times Square 21st Floor J a n u a r y 3 1 , 2 0 1 3 New York, NY 10036-6524 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line Core Bond Fund (formerly, Value Line Aggressive Income Trust) REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00090996 Value Line Core Bond Fund To Our Value Line Core To Our Shareholders (unaudited): Enclosed is your annual report for the year ended January 31, 2013. We encourage you to carefully review this report which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. On December 10, 2012, the Value Line Aggressive Income Trust was renamed the Value Line Core Bond Fund (the “Fund”). While the investment objective of maximizing income for shareholders remains the same, the strategy has changed to that of an investment grade intermediate term bond fund which has less inherent risk than a high yield fund. For the twelve months ended January 31, 2013, the total return for the Value Line Core Bond Fund (the “Fund”) was 8.49%. The Fund’s strategy was to invest primarily in high yield securities until its strategy was amended as stated above. While it was a strong year for the Fund, performance lagged the total return for the Barclays Capital U.S. Corporate High Yield Index(1) which posted a total return for the period of 13.91%. Within the high yield sector, the riskier positions were rewarded with better performance. Our Fund held more conservative positions. Since December 10, 2012, the Fund is managed as an investment grade intermediate term bond fund and will be benchmarking against the Barclay’s Capital U.S. Aggregate Bond Index(2) in the future. For the twelve months ended January 31, 2013, the Barclay’s Capital U.S. Aggregate Bond Index returned 2.59%. At year end, your Fund’s Management Fee is charged at an annual rate of 0.75% on the first $100 million of the Fund’s average daily net assets and 0.50% on the Fund’s average daily net assets in excess thereof. Effective February 1, 2013, your Fund’s Management Fee rate will be permanently reduced so that the Management Fee rate is 0.50% on all the Fund’s average daily net assets. Also effective February 1, 2013, your Fund’s Management Fee rate will be further reduced by waiving 0.10% of the Management Fee. This further reduction is effective through June 30, 2014 and cannot be changed or terminated during this period unless approved by your Fund’s board and investment adviser. After giving effect to both the permanent and non-permanent waivers, your Fund’s Management Fee rate will be 0.40% of your Fund’s average daily net assets. We believe the management fee reduction is in the best interest of our shareholders. As always, your confidence in the Value Line Funds is appreciated, and we look forward to serving your future investment needs. This report and other information are available on our website, www.vlfunds.com. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Liane Rosenberg Liane Rosenberg, Portfolio Manager March 6, 2013 Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our fund’s prospectus can be obtained free of charge by going to our website at www.vlfunds.com or calling 800.243.2729. The Barclays Capital U.S. Corporate High Yield Index is representative of the broad based fixed-income market. It includes noninvestment grade corporate bonds. The returns for the Index do not reflect charges, expenses, or taxes, which are deducted from the Fund’s returns, and it is not possible to directly invest in this unmanaged Index. The Barclay’s Capital U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-through’s), ABS, and CMBS. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this Index. 2 Value Line Core Bond Fund Bond Fund Shareholders Economic Highlights (unaudited) The S&P 500 continued to climb in the new year returning 5.185.25.2% for January. This was on the heels of a 16.0% total return in 2012 which was the benchmark index’s largest annual return since 2009. The U.S. economy has benefited from easy monetary policy and a sustained rise in housing prices. Consumer spending ended 2012 on a high note. There was concern that we would see a broad pullback in consumer spending due to increases in the payroll tax. However, car sales remained strong in January as did retail sales, as the consumer seemed to be buoyed by the rising real estate sector and a national unemployment rate still under 8%. The labor market has been improving at a measured pace. The national unemployment rate stood at 7.8% at year end, though with significant variation among the states. While 15 states posted unemployment rates under 6%, there were 5 states, including California, with rates still exceeding 9%. Despite the improvement over 2011’s 8.5% unemployment rate, job creation was not strong enough for the Fed to alter its economic stimulus policy of keeping short term interest rates at extremely low levels. The Fed announced in December that future monetary tightening would be contingent on the unemployment rate falling below 6.5% or inflation breaching 2.5%. At home, GDP grew 2.2% for the year, indicating an economy firmly in a mid-cycle expansion. Another year of economic expansion is expected in 2013, with growth slower earlier in the year and faster later in the year. Some economic weakness is expected early in the year due to tax hikes and disruption from the sequester budget cuts. Assuming fiscal policy is clarified enough by midyear to encourage a rebound in capital spending, a 3% growth rate in the U.S. is possible in late 2013. Despite the growing economy, inflationary pressures have remained modest. Consumer prices remained in check, with headline prices rising 1.6% on a year-over-year basis in 2012, and were unchanged in January. Limited wage growth as well as a declining energy price index has contributed to the relatively benign inflationary environment. 3 Value Line Core Bond Fund (unaudited) The following graph compares the performance of the Value Line Core Bond Fund to that of the Barclays Capital U.S. Corporate High Yield Index and the Barclays Capital Aggregate Bond Index (the “Indices”). The Value Line Core Bond Fund is a professionally managed mutual fund, while the Indices are not available for investment and are unmanaged. The returns for the Indices do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Core Bond Fund, the Barclays Capital U.S. Corporate High Yield Index* and the Barclays Capital Aggregate Bond Index** Performance Data: *** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 1/31/13 % $ 10,849 5 years ended 1/31/13 % $ 14,305 10 years ended 1/31/13 % $ * The Barclays Capital U.S. Corporate High Yield Index is representative of the broad based fixed-income market. It includes non-investment grade corporate bonds. The returns for the Index do not reflect charges, expenses, or taxes, which are deducted from the Fund’s returns, and it is not possible to directly invest in this unmanaged Index. ** The Barclay’s Capital U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-through’s), ABS, and CMBS. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this Index. *** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 Value Line Core Bond Fund FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2012 through January 31, 2013). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 8/1/12 Ending account value 1/31/13 Expenses paid during period 8/1/12 thru 1/31/13* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.37% multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 Value Line Core Bond Fund Portfolio Highlights at January 31, 2013 (unaudited) Ten Largest Holdings Issue Principal Amount Value Percentage of Net Assets U.S. Treasury Notes, 0.75%, 12/31/17 $ $ % U.S. Treasury Notes, 0.88%, 12/31/16 % U.S. Treasury Notes, 1.38%, 9/30/18 % Federal Home Loan Mortgage Corp. Gold Pool #C09004, 3.50%, 7/1/42 % U.S. Treasury Notes, 2.63%, 8/15/20 % Federal Home Loan Mortgage Corp. Gold Pool TBA, 3.50%, 2/1/43 % U.S. Treasury Notes, 1.38%, 11/30/18 % U.S. Treasury Notes, 1.38%, 2/28/19 % U.S. Treasury Notes, 0.63%, 11/30/17 % U.S. Treasury Notes, 1.63%, 11/15/22 % Asset Allocation – Percentage of Total Net Assets Sector Weightings – Percentage of Total Investment Securities* * Sector weightings exclude short-term investments. 6 Value Line Core Bond Fund Schedule of Investments January 31, 2013 Principal Amount Value CORPORATE BONDS & NOTES (30.6%) COMMUNICATIONS (2.0%) $ MetroPCS Wireless, Inc., Guaranteed Notes, 6.63%, 11/15/20 $ Sprint Capital Corp., Guaranteed Notes, 8.75%, 3/15/32 CONSUMER, CYCLICAL (4.8%) Ford Motor Co., Senior Unsecured Notes, 7.45%, 7/16/31 Lennar Corp., Series B, Guaranteed Notes, 6.50%, 4/15/16 Macy’s Retail Holdings, Inc., Guaranteed Notes, 8.13%, 8/15/35 Marriott International, Inc., Senior Unsecured Notes, 3.25%, 9/15/22 Royal Caribbean Cruises Ltd., Senior Unsecured Notes, 7.50%, 10/15/27 (1) Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp., 7.75%, 8/15/20 (1) CONSUMER, NON-CYCLICAL (2.2%) Avon Products, Inc., Senior Unsecured Notes, 5.63%, 3/1/14 Kinetic Concepts, Inc. / KCI USA, Inc., Secured Notes, 10.50%, 11/1/18 (2) Valeant Pharmaceuticals International, Guaranteed Notes, 6.75%, 8/15/21 (2) ENERGY (5.6%) Atlas Pipeline Partners L.P., Guaranteed Notes, 8.75%, 6/15/18 Principal Amount Value $ Cie Generale de Geophysique- Veritas, Guaranteed Notes, 7.75%, 5/15/17 $ CONSOL Energy, Inc., Guaranteed Notes, 8.25%, 4/1/20 Peabody Energy Corp., Guaranteed Notes, 7.38%, 11/1/16 Phillips 66, Guaranteed Notes, 4.30%, 4/1/22 Williams Partners L.P., Senior Unsecured Notes, 4.13%, 11/15/20 FINANCIAL (5.0%) Bank of America Corp. MTN, Senior Unsecured Notes, 3.30%, 1/11/23 BRE Properties, Inc., REIT, Senior Unsecured Notes, 3.38%, 1/15/23 Icahn Enterprises L.P. / Icahn Enterprises Finance Corp., Guaranteed Notes, 8.00%, 1/15/18 International Lease Finance Corp., Senior Unsecured Notes, 8.25%, 12/15/20 Morgan Stanley, Senior Unsecured Notes, 4.75%, 3/22/17 SLM Corp., Senior Unsecured Notes, 5.63%, 8/1/33 INDUSTRIAL (6.3%) Alliant Techsystems, Inc., Guaranteed Notes, 6.88%, 9/15/20 Briggs & Stratton Corp., Guaranteed Notes, 6.88%, 12/15/20 Covanta Holding Corp., Senior Unsecured Notes, 7.25%, 12/1/20 See Notes to Financial Statements. 7 Value Line Core Bond Fund January 31, 2013 Principal Amount Value $ Crown Americas LLC / Crown Americas Capital Corp. III, Guaranteed Notes, 6.25%, 2/1/21 $ General Electric Co., Senior Unsecured Notes, 4.13%, 10/9/42 Masco Corp., Senior Unsecured Notes, 7.13%, 3/15/20 TECHNOLOGY (1.0%) Broadridge Financial Solutions, Inc., Senior Unsecured Notes, 6.13%, 6/1/17 Nuance Communications, Inc., Guaranteed Notes, 5.38%, 8/15/20 (2) UTILITIES (3.7%) AES Corp. (The), Senior Unsecured Notes, 8.00%, 10/15/17 GenOn Energy, Inc., Senior Unsecured Notes, 7.63%, 6/15/14 NRG Energy, Inc., Guaranteed Notes, 8.50%, 6/15/19 TOTAL CORPORATE BONDS& NOTES (Cost $8,639,916) (30.6%) COMMERCIAL MORTGAGE-BACKED SECURITIES (7.1%) Citigroup Commercial Mortgage Trust, Series 2012-GC8, Class A4, 3.02%, 9/10/45 Federal National Mortgage Association, Series 2012-M3, Class 2A2, 2.43%, 1/25/19 Government National Mortgage Association, Series 2013-12, Class B, 2.45%, 11/16/52 (3) Principal Amount Value $ Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C5, Class A4, 3.18%, 8/15/45 $ Morgan Stanley Bank of America Merrill Lynch Trust, Series 2012-C6, Class A4, 2.86%, 11/15/45 UBS-Barclays Commercial Mortgage Trust, Series 2012-C4, Class A5, 2.85%, 12/10/45 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,193,077) (7.1%) FOREIGN GOVERNMENT OBLIGATION (0.8%) Asian Development Bank MTN, Senior Unsecured Notes, 1.38%, 3/23/20 TOTAL FOREIGN GOVERNMENT OBLIGATIONS (Cost $249,721) (0.8% ) U.S. TREASURY OBLIGATIONS (45.4%) U.S. TREASURY NOTES & BONDS (45.4%) U.S. Treasury Bonds, 5.38%, 2/15/31 U.S. Treasury Bonds, 4.38%, 5/15/40 U.S. Treasury Notes, 0.88%, 12/31/16 U.S. Treasury Notes, 0.63%, 11/30/17 U.S. Treasury Notes, 0.75%, 12/31/17 (1) U.S. Treasury Notes, 1.38%, 9/30/18 U.S. Treasury Notes, 1.38%, 11/30/18 U.S. Treasury Notes, 1.25%, 1/31/19 U.S. Treasury Notes, 1.38%, 2/28/19 U.S. Treasury Notes, 2.63%, 8/15/20 See Notes to Financial Statements. 8 Value Line Core Bond Fund Schedule of Investments Principal Amount Value $ U.S. Treasury Notes, 1.63%, 11/15/22 $ TOTAL U.S. TREASURY OBLIGATIONS (Cost $13,981,834) (45.4%) U.S. GOVERNMENT AGENCY OBLIGATIONS AND GOVERNMENT SPONSORED OBLIGATIONS (12.9%) Federal Home Loan Mortgage Corp. Gold Pool #C09004, 3.50%, 7/1/42 Federal Home Loan Mortgage Corp. Gold Pool #C91413, 3.50%, 12/1/31 Federal Home Loan Mortgage Corp. Gold Pool #Q08903, 3.50%, 6/1/42 Federal Home Loan Mortgage Corp. Gold Pool #Q11556, 3.00%, 10/1/42 Federal Home Loan Mortgage Corp. Gold Pool TBA, 3.50%, 2/1/43 Federal Home Loan Mortgage Corp. Gold Pool TBA, 4.00%, 2/1/43 Federal National Mortgage Association TBA, 2.50%, 2/1/28 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS AND GOVERNMENT SPONSORED OBLIGATIONS (Cost $3,957,892) (12.9%) SHORT-TERM INVESTMENTS (16.2%) REPURCHASE AGREEMENTS (8.2%) With Morgan Stanley, 0.11%, dated 01/31/13, due 02/01/13, delivery value $2,500,008 (collateralized by $2,520,000 U.S. Treasury Notes 1.00% due 03/31/17, with a value of $2,561,364) Principal Amount Value INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (8.0%) JOINT REPURCHASE AGREEMENTS (8.0%) $ Joint Repurchase Agreement with Morgan Stanley, 0.14%, dated 01/31/13, due 02/01/13, delivery value $860,229 (collateralized by $877,509 U.S. Treasury Note 0.38% due 04/15/15, with a value of $876,535) $ Joint Repurchase Agreement with Barclays, 0.14%, dated 01/31/13, due 02/01/13, delivery value $778,303 (collateralized by $793,867 U.S. Treasury Note 0.25% due 07/15/15, with a value of $793,779) Joint Repurchase Agreement with Credit Suisse First Boston, 0.14%, dated 01/31/13, due 02/01/13, delivery value $737,340 (collateralized by $752,203 U.S. Treasury Note 0.25% due 02/28/14, with a value of $751,410) TOTAL INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (Cost $2,450,166) (8.0%) TOTAL SHORT-TERM INVESTMENTS (Cost $4,950,166) (16.2%) TOTAL INVESTMENT SECURITIES (113.0%) (Cost $33,972,606) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-13.0%) ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($30,550,377 ÷ 6,027,273 shares outstanding) $ See Notes to Financial Statements. 9 Value Line Core Bond Fund January 31, 2013 A portion or all of the security was held on loan. As of January 31, 2013, the market value of the securities on loan was $2,328,558. Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. The rate shown on floating rate and discount securities represents the yield or rate at the end of the reporting period. MTN Medium Term Note. REIT Real Estate Investment Trust. TBA To Be Announced. See Notes to Financial Statements. 10 Value Line Core Bond Fund Statement of Assets and Liabilities at January 31, 2013 Assets: Investment securities, at value (Cost - $29,022,440) (securities on loan, at value, $2,328,558) $ Repurchase agreements (Cost - $4,950,166) Cash Interest receivable Prepaid expenses Receivable for capital shares sold Receivable for securities lending income Total Assets 34,913,117 Liabilities: Payable upon return of securities on loan Payable for securities purchased Due to custodian Dividends payable to shareholders Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Directors’ fees and expenses Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $0.01 par value (authorized unlimited, outstanding 6,027,273 shares) $ Additional paid-in capital Distributions in excess of net investment income ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($30,550,377 ÷ 6,027,273 shares outstanding) $ Statement of Operations for the Year Ended January 31, 2013 Investment Income: Interest $ Dividends Securities lending income Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Printing and postage Registration and filing fees Transfer agent fees Custodian fees Directors’ fees and expenses Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Advisory Fees Waived ) Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/ (Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in Net Unrealized Appreciation/ (Depreciation) on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 11 Value Line Core Bond Fund Statement of Changes in Net Assets for the Years Ended January 31, 2013 and 2012 Year Ended January 31, 2013 Year Ended January 31, 2012 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) ) ) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) ) Net realized gain from investment transactions ) — Total Distributions ) ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed* ) ) Net decrease in net assets from capital share transactions ) ) Total Decrease in Net Assets ) ) Net Assets: Beginning of year End of year $ $ Distributions in excess of net investment income, at end of year $ ) $ ) * Net of redemption fees (see Note 1K and Note 2). See Notes to Financial Statements. 12 Value Line Core Bond Fund Notes to Financial Statements 1. Significant Accounting Policies Value Line Core Bond Fund (the “Fund”), formerly Value Line Aggressive Income Trust, is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The primary investment objective of the Fund is to maximize current income through investment in a diversified portfolio of primarily investment grade, fixed income obligations, including securities issued or guaranteed by the U.S. government, its agencies or instrumentalities (U.S. government securities), mortgage-backed securities, asset-backed securities, corporate bonds, and other fixed income securities. Sovereign debt, or securities issued or secured by non-U.S. governments, as well as securities issued by supranational agencies, may be held by the Fund, provided the investments are U.S. dollar-denominated. As a secondary investment objective, the Fund will seek capital appreciation, but only when consistent with its primary objective. The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic developments in a specific industry. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The Directors have determined that the value of bonds and other fixed income corporate securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service that determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. Bonds and fixed income securities are valued at the evaluated bid on the date as of which the net asset value is being determined. Securities, other than bonds and other fixed income securities, not priced in this manner are valued at the midpoint between the latest available and representative bid and asked prices or, when stock valuations are used, at the latest quoted sale price as of the regular close of business of the New York Stock Exchange on the valuation date. Other assets and securities for which market valuations are not readily available are valued at their fair value as the Directors may determine. In addition, the Fund may use the fair value of a security when the closing price on the primary exchange where the security is traded no longer reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. Short term instruments with maturities of 60 days or less, at the date of purchase, are valued at amortized cost which approximates market value. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 - Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; 13 Value Line Core Bond Fund January 31, 2013 ● Level 3 - Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of January 31, 2013: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Corporate Bonds & Notes $ 0 $ $ 0 $ Commercial Mortgage-Backed Securities 0 0 Foreign Government Obligation 0 0 U.S. Treasury Obligations 0 0 U.S. Government Agency Obligations and Government Sponsored Obligations 0 0 Short-Term Investments 0 0 Total Investments in Securities $ 0 $ $ 0 $ The Fund follows the updated provisions surrounding fair value measurements and disclosures on transfers in and out of all levels of the fair value hierarchy on a gross basis and the reasons for the transfers as well as to disclosures about the valuation techniques and inputs used to measure fair value for investments that fall in either Level 2 or Level 3 of the fair value hierarchy. The amounts and reasons for all transfers in and out of each level within the three-tier hierarchy are disclosed when the Fund had an amount of total transfers during the reporting period that was meaningful in relation to its net assets as of the end of the reporting period. For the year ended January 31, 2013, there were no Level 3 investments. The Schedule of Investments includes a breakdown of the Schedule’s investments by category. (C) Repurchase Agreements: In connection with transactions in repurchase agreements, the Fund’s custodian takes possession of the underlying collateral securities, the value of which exceeds the principal amount of the repurchase transaction, including accrued interest. To the extent that any repurchase transaction exceeds one business day, it is the Fund’s policy to mark-to-market on a daily basis to ensure the adequacy of the collateral. In the event of default of the obligation to repurchase, the Fund has the right to liquidate the collateral and apply the proceeds in satisfaction of the obligation. Under certain circumstances, in the event of default or bankruptcy by the other party to the agreement, realization and/or retention of the collateral or proceeds may be subject to legal proceedings. In December 2011, the Financial Accounting Standards Board issued Accounting Standards Update No. 2011-11 (“ASU 2011-11”), “Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities.” The ASU 2011-11 requires disclosure of both gross and net balances for certain investments and transactions entered into under master netting agreements, better aligning US GAAP requirements with International Financial Reporting Standards. The ASU 2011-11 is effective for annual periods beginning on or after January 1, 2013. The Fund’s management is evaluating the effect of this guidance on the financial statements. (D) Distributions: It is the policy of the Fund to distribute all of its net investment income to shareholders. Dividends from net investment income will be declared daily and paid monthly. Net realized capital gains, if any, are distributed to shareholders annually or more frequently if necessary to comply with the Internal Revenue Code. Income dividends and capital gains distributions are automatically reinvested in additional shares of the Fund unless the shareholder has requested otherwise. Income earned by the Fund on weekends, holidays and other days on which the Fund is closed for business is declared as a dividend on the next day on which the Fund is open for business. 14 Value Line Core Bond Fund Notes to Financial Statements (E) Federal Income Taxes: It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, including the distribution requirements of the Tax Reform Act of 1986, and to distribute all of its taxable income to its shareholders. Therefore, no federal income tax provision is required. Management has analyzed the Fund’s tax positions taken on federal and state income tax returns for all open tax years (fiscal years ended January 31, 2010 through January 31, 2013), and has concluded that no provision for federal or state income tax is required in the Fund’s financial statements. The Fund’s federal and state income tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue. (F) Foreign Currency Translation: The books and records of the Fund are maintained in U.S. dollars. Assets and liabilities which are denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The Fund does not isolate changes in the value of investments caused by foreign exchange rate differences from the changes due to other circumstances. Income and expenses are translated to U.S. dollars based upon the rates of exchange on the respective dates of such transactions. Net realized foreign exchange gains or losses arise from currency fluctuations realized between the trade and settlement dates on securities transactions, the differences between the U.S. dollar amounts of dividends, interest, and foreign withholding taxes recorded by the Fund, and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities, other than investments, at the end of the fiscal period, resulting from changes in the exchange rates. The effect of the change in foreign exchange rates on the value of investments is included in realized gain/loss on investments and change in net unrealized appreciation/ (depreciation) on investments. (G) Representations and Indemnifications: In the normal course of business, the Fund enters into contracts that contain a variety of representations and warranties which provide general indemnifications. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund expects the risk of loss to be remote. (H) Security Transactions: Securities transactions are recorded on a trade date basis. Realized gains and losses from security transactions are recorded on the identified-cost basis. Interest income, adjusted for amortization of discount and premium, is earned from settlement date and recognized on the accrual basis. Dividend income is recorded on the ex-dividend date. (I) Accounting for Real Estate Investment Trusts: The Fund owns shares of Real Estate Investment Trusts (“REITs”) which report information on the source of their distributions annually. Distributions received from REITs during the year which represent a return of capital are recorded as a reduction of cost and distributions which represent a capital gain dividend are recorded as a realized long-term capital gain on investments. (J) Foreign Taxes: The Fund may be subject to foreign taxes on income, gains on investments, or currency repatriation, a portion of which may be recoverable. The Fund will accrue such taxes and recoveries as applicable, based upon its current interpretation of tax rules and regulations that exist in the markets in which it invests. 15 Value Line Core Bond Fund January 31, 2013 (K) Redemption Fees: The Fund charges a 2% redemption fee on shares held for less than 120 days. Such fees are retained by the Fund and accounted for as paid in capital. During the fiscal year ended January 31, 2013, redemption fees were discontinued. (L) Securities Lending: Under an agreement with State Street Bank & Trust (“State Street”), the Fund can lend its securities to brokers, dealers and other financial institutions approved by the Board of Directors. By lending its investment securities, the Fund attempts to increase its net investment income through receipt of interest on the loan. Any gain or loss in the market price of the securities loaned that might occur and any interest or dividends declared during the term of the loan would accrue to the account of the Fund. Risks of delay in recovery of the securities or even loss of rights in the collateral may occur should the borrower of the securities fail financially. Generally, in the event of a counter-party default, the Fund has the right to use the collateral to offset the losses incurred. The lending fees received and the Fund’s portion of the interest income earned on the cash collateral are included in the Statement of Operations. Upon entering into a securities lending transaction, the Fund receives cash or other securities as collateral in an amount equal to or exceeding 102% of the current market value of the loaned securities. Any cash received as collateral is invested by State Street Global Advisors, acting in its capacity as securities lending agent (the “Agent”), in The Value Line Funds collateral account, which is subsequently invested into joint repurchase agreements. A portion of the dividends received on the collateral is rebated to the borrower of the securities and the remainder is split between the Agent and the Fund. The Fund enters into joint repurchase agreements whereby its uninvested cash collateral from securities lending is deposited into a joint cash account with other funds managed by the investment adviser and is used to invest in one or more repurchase agreements. The value and face amount of the joint repurchase agreement are allocated to the funds based on their pro-rata interest. A repurchase agreement is accounted for as a loan by the fund to the seller, collateralized by securities which are delivered to the fund’s custodian. The market value, including accrued interest, of the initial collateralization is required to be at least 102% of the dollar amount invested by the funds, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. The joint repurchase agreement held by the Fund at year end had been entered into on January 31, 2013. As of January 31, 2013, the Fund loaned securities which were collateralized by cash. The value of the securities on loan and the value of the related collateral were as follows: Value of Securities Loaned Value of Collateral Total Collateral (including
